                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF KANSAS


MILO A. JONES,                                )
                                              )
                                Plaintiff,    )
                                              )          CIVIL ACTION
v.                                            )
                                              )          No. 04-3255-JWL
JUSTIN N. COURTNEY,                           )
                                              )
                               Defendant.     )
                                              )
                                              )


                                         ORDER

      On June 25, 2019, the Plaintiff filed a Motion for Revivor of Judgment (Doc. 294).

The Court has reviewed the motion and finds that it should be granted.

      IT IS ORDERED BY THE COURT that plaintiff’s Motion for Revivor of Judgment

(Doc. 294) is GRANTED.

      IT IS SO ORDERED.

      Dated this 26th day of July, 2019 at Kansas City, Kansas.


                                         s/ John W. Lungstrum
                                         JOHN W. LUNGSTRUM
                                         UNITED STATES DISTRICT JUDGE
